IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


TYRONE LAMPKIN,                          :   No. 25 EAP 2018
                                         :
                     Appellant           :   Appeal from the order of
                                         :   Commonwealth Court dated May 14,
                                         :   2018 at 340 MD 2018.
               v.                        :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                     Appellee            :


                                    ORDER


PER CURIAM
     AND NOW, this 20th day of February, 2019, the order of the Commonwealth Court

is AFFIRMED.